DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
Claims 1-15 are pending, claims 3 and 7-12 having been withdrawn.
Claims 1, 2, 4-6 and 13-15 will be examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,552,163 to Biancalana et al. in view of U.S. Patent No. 5,275,668 to Dell et al.
As to claim 1, Biancalana discloses an apparatus comprising: a portable body (see Biancalana Fig. 1, ref.#1 and 2, col. 2, lines 28-34), an instrument inlet (see Biancalana Fig. 1, ref.#5); a wash tube (see Biancalana Fig. 1, ref.#4, 7); a contaminated water drain basin (see Biancalana Fig. 1, ref.#15); the instrument inlet in linear alignment with the wash tub and the contaminated water drain basin (see Biancalana Fig. 1, ref.#4,, 5, 7, 15); a water delivery activation device (see Biancalana col. 3, lines 7-26, col. 4, lines 53-64); and a plurality of water jets positioned about approximately equi-distant around the 
Biancalana discloses that the water is supplied by water supply pipe 44 (see Biancalana col. 3, line 64).  While Biancalana does not explicitly disclose that the water supply is connected to an external water source pump, Dell discloses a similar cleaning apparatus wherein the water supply is via an external water source pump (see Dell Fig. 8, ref.#3).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the water delivery activation device and water supply of Biancalana be in communication with an external water source pump as disclosed by Dell and the results would have been predictable (supplying water to a cleaning device). 
As to claim 2, the combination of Biancalana and Dell discloses that the water delivery activation device can comprise an instrument proximity sensor (see Biancalana col. 3, lines 7-26 and col. 4, lines 53-64).
As to claim 4, the combination of Biancalana and Dell further discloses a contaminated water drainage unit (see Biancalana Fig. 1, ref.#17 waste-pipe).
As to claim 5, the combination of Biancalana and Dell further discloses a drained contaminate water cleaning device (see Fig. 1, ref.#9 grate, col. 2, lines 51-55).
As to claim 6, while Biancalana does not explicitly disclose that the drained water cleaning device supplies water to the plurality of positioned water jets, Dell discloses a similar apparatus wherein the drained water is recirculated (see Dell Fig. 8 and col. 5, lines 13-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Biancalana to include a recirculation circuit as disclosed by Dell in order to conserve water and resources.
As to claim 14, the combination of Biancalana and Dell discloses that the water delivery activation device/instrument proximity sensor controls the operation of the cleaning cycles and is considered as disclosing a flushing cycle timer (see Biancalana col. 4, lines 53-64).
As to claim 15, the combination of Biancalana and Dell further discloses an external water source filter (see Biancalana Fig. 1, ref.#45 filter).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,552,163 to Biancalana et al. in view of U.S. Patent No. 5,275,668 to Dell et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0271659 to Russ.
Biancalana and Dell are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 13, Biancalana discloses that the device to be cleaned is detected by a beam sensor (see Biancalana col. 3, lines 7-26 and col. 4, lines 53-64).  To the extent that the beam sensor cannot be considered an instrument materials sensor (even though it technically detects that a material is placed in the device), Russ discloses a similar sanitation system wherein various proximity sensors are known in the art, such as inductive sensors, capacitive sensors, etc. (see Russ paragraph [0053]).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the beam sensor disclosed by Biancalana with any of the sensors disclosed by Russ, and the results would have been predictable (sensing the presence of the piece of equipment to be cleaned).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714